



Exhibit 10.ff


SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (the "Agreement"), is made and entered into as of April
4, 2011 between POLARJS INDUSTRIES INC., a Minnesota corporation (the
"Company"), and James Williams (the "Employee").


R E C I T A L S


WHEREAS, Employee has been and currently is employed by the Company; and


WHEREAS, as an inducement to continue employment and to enhance the loyalty and
performance of Employee with the Company, the Company desires to provide the
Employee with certain compensation and benefits in the event a termination of
employment under the circumstances set forth herein.


NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein, the parties hereby agree as follows:


1.Definitions. As used in this Agreement, these terms shall have the following
meanings:


(a)Cause. For purposes of this Agreement only, "Cause" means (i) repeated
violations of the Employee's employment obligations (other than as a result of
incapacity due to physical or mental illness), which are demonstrably willful
and deliberate on Employee's part and which are not remedied in a reasonable
period after written notice from the Company specifying such violations; or (ii)
conviction for (or plea of nolo contendere to) a felony.


(b)Change in Control. A "Change in Control" shall be deemed to have occurred if,
prior to the Termination Date (as defined below):


(i)Any election has occurred of persons to the Board that causes at least
one-half of the Board to consist of persons other than (x) persons who were
members of the Board on January 1, 2007 and (y) persons who were nominated for
election by the Board as members of the Board at a time when more than one-half
of the members of the Board consisted of persons who were members of the Board
on January 1, 2007; provided, however, that any person nominated for election by
the Board at a time when at least one-half of the members of the Board were
persons described in clauses (x) and/or (y) or by persons who were themselves
nominated by such Board shall, for this purpose, be deemed to have been
nominated by a Board composed of persons described in clause (x) (persons
described or deemed described in clauses (x) and/or (y) are referred to herein
as "Incumbent Directors"); or


(ii)The acquisition in one or more transactions, other than from the Company, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of a number of Company Voting Securities equal to or
greater than 35% of the Company Voting Securities unless such acquisition has
been designated by the Incumbent Directors as an acquisition not constituting a
Change in Control for purposes hereof; or





--------------------------------------------------------------------------------







(iii)A liquidation or dissolution of the Company; or a reorganization, merger or
consolidation of the Company unless, following such reorganization, merger or
consolidation, the Company is the surviving entity resulting from such
reorganization, merger or consolidation or at least one-half of the Board of
Directors of the entity resulting from such reorganization, merger or
consolidation consists of Incumbent Directors; or a sale or other disposition of
all or substantially all of the assets of the Company unless, following such
sale or disposition, at least one-half of the Board of Directors of the
transferee consists of Incumbent Directors.


As used herein, "Company Voting Securities" means the combined voting power of
all outstanding voting securities of the Company entitled to vote generally in
the election of the Board.


(c)Change in Control Termination. "Change in Control Termination" shall have the
meaning set forth in Paragraph 2.


(d)Good Reason. "Good Reason" means (i) the assignment to Employee of any duties
inconsistent in any material respect with Employee's position or any material
reduction in the scope of the Employee's authority and responsibility; (ii)
there is a material reduction in Employee's base compensation; (iii) there is a
material change in the geographic location of the Employee's principal place of
employment; or (iv) the Company otherwise fails to perform any of its material
obligations to Employee. The Employee must give the Company notice of the
existence of Good Reason during the 90-day period beginning on the date of the
initial existence of Good Reason. If the Company remedies the condition giving
rise to Good Reason within 30 days thereafter, Good Reason shall not exist and
the Employee will not be entitled to terminate employment for Good Reason.


(e)Incentive Compensation Award. "Incentive Compensation Award" shall have the
meaning set forth in the LTIP.


(f)Incentive Compensation Award Period. "Incentive Compensation Award Period"
shall have the meaning set forth in the LTIP.


(g)LTIP. "LTIP" means the Polaris Industries Inc. Long Term Incentive Plan.




(h)Non-Change in Control Termination. "Non-Change in Control Termination" shall
have the meaning set forth in Paragraph 3.


(i)    Participant. "Participant" shall have the meaning set forth in the LTIP.


(j)    Senior Executive Incentive Plan. "Senior Executive Incentive Plan" means
the Polaris Industries Inc. Senior Executive Annual Incentive Plan.


(k)    Termination Date. "Termination Date" means the date on which the
Employee's employment with the Company is terminated.


2.Termination upon Change in Control. If a Change in Control occurs and, upon or
within twenty-four (24) months after such Change in Control, the Employee
terminates his or her employment for Good Reason or the Employee's employment is
terminated by the





--------------------------------------------------------------------------------





Company for any reason other than. for Cause (a “Change in Control
Termination”), then the Employee shall be entitled to the following severance
benefits:


(a)Termination Payment upon Change in Control. The Company shall pay the
Employee a lump sum cash payment, no later than thirty (30) days after the
Termination Date, in an amount equal to (i) two times Employee's average annual
cash compensation (including base salary and cash bonuses, but excluding the
award or exercise of stock options or stock grants) for the three fiscal years
(or lesser number of fiscal years if the Employee's employment has been of
shorter duration) of the Company immediately preceding the Change in Control
Termination, plus (ii) the amount of the Employee's earned but unused vacation
time. If the Employee is a "specified employee" (within the meaning of Section
409A of the Internal Revenue Code and the regulations thereunder), and if the
amount otherwise payable to the Employee under this Paragraph 2(a) during the
six-month period beginning on the Termination Date exceeds two times the
limitation applicable as of the Termination Date under Section 401(a)(l 7) of
the Internal Revenue Code, then such excess amount shall be paid at the end of
such six­ month period.


(b)Unpaid Annual Bonus Payment for Prior Fiscal Year upon Termination upon
Change in Control. If the Termination Date occurs before a cash incentive award
under the Senior Executive Incentive Plan for work performed in any preceding
fiscal year has been paid, the Company shall, in addition to the payment to be
made pursuant to Paragraph 2(a), pay to the Employee the amount of the
Employee's cash incentive award under the Senior Executive Incentive Plan for
such preceding fiscal year as soon as it is determinable and such amount shall
be included in the calculation of the payment to be made pursuant to Paragraph
2(a). Notwithstanding the foregoing regarding the payment of an unpaid cash
incentive award for performance in a prior fiscal year, no cash incentive award
under the Senior Executive Incentive Plan or otherwise shall be paid for
performance during any part of the fiscal year in which the Termination Date
occurs.




3.Non-Change in Control Termination. Notwithstanding the foregoing, if the
Employee's employment is terminated by the Company for any reason other than for
Cause (a “Non-Change in Control Termination”), and such termination does not
occur upon or within twenty-four (24) months after a Change in Control such that
a Change in Control Termination shall have occurred, then the Employee shall,
subject to the conditions set forth in Paragraph 4, be entitled to the following
severance benefits:


(a)Non-Change in Control Termination Payment. The Company shall pay the Employee
(i) an amount equal to the sum of (A) the Employee's annual base salary as of
the Termination Date plus (B) the amount of the cash incentive award that was
paid to the Employee under the Senior Executive Incentive Plan for work
performed in the fiscal year immediately preceding the fiscal year in which the
Termination Date occurs, which amount shall be payable over a period of one year
beginning on the Termination Date in periodic installments in accordance with
the Company's normal payroll practices, and (ii) a lump cash payment, no later
than thirty (30) days after the Termination Date, in an amount equal to the
Employee's earned but unused vacation time. If the Employee is a "specified
employee" (within the meaning of Section 409A of the Internal Revenue Code and
the regulations thereunder), and if the amount otherwise payable to the Employee
under this Paragraph 3(a) during the six-month period beginning on the
Termination Date exceeds two times the limitation applicable as of the
Termination Date under Section 401(a)(l 7) of the Internal Revenue Code, then
such excess amount shall be paid at the end of such six-month period.





--------------------------------------------------------------------------------







(b)    Unpaid Annual Bonus Payment for Prior Fiscal Year upon Non- Change in
Control Termination. If the Termination Date occurs before a cash incentive
award under the Senior Executive Incentive Plan for work performed in any
preceding fiscal year has been paid, the Company shall, in addition to the
payments to be made pursuant to Paragraph 3(a), pay to the Employee the amount
of the Employee's cash incentive award under the Senior Executive Incentive Plan
for such preceding fiscal year as soon as it is determinable and such amount
shall be included in the calculation of the payment to be made pursuant to
Paragraph 3(a). Notwithstanding the foregoing regarding the payment of an unpaid
cash incentive award for performance in a prior fiscal year, no cash incentive
award under the Senior Executive Incentive Plan or otherwise shall be paid for
performance during any part of the fiscal year in which the Termination Date
occurs.


(a)LTIP Payment. If the Termination Date occurs before the Employee receives
payment of an Incentive Compensation Award, the Employee shall receive payment
with respect to such Incentive Compensation Award, in the same form and at the
same time as would have otherwise been payable to him or her as a Participant in
the LTIP (notwithstanding the provisions of Section 11 of the LTIP) had he or
she remained employed by the Company through the end of the Incentive
Compensation Award Period applicable to such Incentive Compensation Award and
had he or she been employed on the date on which such Incentive Compensation
Award is paid. The amount payable to the Employee with respect to such Incentive
Compensation Award pursuant to this Paragraph 3 shall be equal to the amount
that would otherwise have been payable to the Employee with respect to such
Incentive Compensation Award had the Employee remained continuously employed by
the Company through the end of the Incentive Compensation Award Period and had
he or she been employed on the date on which such Incentive Compensation Award
is paid, multiplied by a fraction, the numerator of which is the number of full
calendar years of the Incentive Compensation Award Period prior to the
Termination Date, and the denominator of which is three.


(b)COBRA Premium. If the Employee elects to receive COBRA benefits upon
termination the Company shall pay the premium for coverage of the Employee and
the Employee's eligible spouse and/or dependents under the Company's group
health plan(s) pursuant to the Consolidated Omnibus Budget Reconciliation Act
for the one-year period beginning on the Termination Date.


(c)Outplacement Counseling. The Company shall provide the Employee with
reasonable executive outplacement services, in accordance with Company policies
for senior executives as in effect on the Termination Date.


(d)Lapse of Restrictions on Performance Based Restricted Share Awards.
Notwithstanding the terms of any agreement pursuant to which performance­ based
restricted shares awards have been granted to the Employee by the Company, all
restrictions applicable to such awards shall lapse immediately upon the
Termination Date if the measurement period and performance goals applicable
thereto have been achieved on or before the Termination Date.


4.    Condition to Receipt of Severance Benefits under Paragraph 3. As a
condition to receiving any severance benefits in connection with a Change in
Control Termination under Paragraph 2 or in connection with a Non-Change in
Control Termination under Paragraph 3, the Employee shall execute a general
waiver and release (the “Waiver and Release”) in substantially the form attached
hereto





--------------------------------------------------------------------------------





as Exhibit A. The Waiver and Release shall become effective in accordance with
the rescission provisions set forth therein.


1.Benefits in Lieu of Severance Pay. The severance benefits provided for in
Paragraphs 2 and 3 are in lieu of any benefits that would otherwise be provided
to the Employee under any Company severance pay policy or practice and the
Employee shall not be entitled to any benefits under any Company severance pay
policy or practice in the event that severance benefits are paid hereunder.


2.Rights in the Event of Dispute. In the event of a Change of Control
Termination, if there is a claim or dispute arising out of or relating to this
Agreement or any breach thereof, regardless of the party by whom such claim or
dispute is initiated, the Company shall, in connection with settlement in the
Employee's favor of any such matter or upon payment of any judgment entered in
the Employee's favor, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys' fees, court costs, and ordinary and
necessary out-of-pocket cost of attorneys, billed to and payable by the Employee
or by anyone claiming under or through the Employee.


3.Other Benefits. The benefits provided under this Agreement shall, except to
the extent otherwise specifically provided herein, be in addition to, and not in
derogation or diminution of, any benefits that Employee or his or her
beneficiary may be entitled to receive under any other contract, plan or program
now or hereafter maintained by the Company, or its subsidiaries, including any
and all stock options and restricted stock award agreements.


4.Effect on Employment. Neither this Agreement nor anything contained herein
shall be construed as conferring upon Employee the right to continue in the
employment of the Company or any of its affiliates, or as interfering with or
limiting the right of the Company to terminate the Employee's employment with or
without cause at any time.
5.Limitation in Action. Prior to the occurrence of a Change in Control, Employee
shall have no rights under Paragraph 2 of this Agreement and the Board shall
have the power and the right, within its sole discretion, to rescind, modify or
amend Paragraph 2 of this Agreement without the consent of Employee. In all
other cases, and notwithstanding the authority granted to the Board to exercise
any discretion to rescind, modify or amend Paragraph 2 of this Agreement
contained herein, the Board will not, following a Change in Control, have the
power or right to exercise such authority or otherwise take any action that is
inconsistent with the provisions of this Agreement.


6.Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Employee, such obligations have been
assumed by the successor as a matter of law. The Employee's rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Employee's legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.


7.Severability. If any provision of this Agreement or the application thereof is
held invalid or unenforceable, the invalidity or unenforceability thereof shall
not affect any other provisions or applications of this Agreement which can be
given effect without the invalid or unenforceable provision or application.





--------------------------------------------------------------------------------







8.Survival. The rights and obligations of the parties pursuant to this Agreement
shall survive the termination of the Employee's employment with the Company to
the extent that any performance is required hereunder after such termination.


9.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Minnesota, without giving effect to the conflicts of law
provisions thereof.


10.Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company's case, to its
Secretary) or 48 hours after deposit thereof in the U.S. mails, postage prepaid,
addressed, in the case of the Employee, to his last known address as carried on
the personnel records of the Company and, in the case of the Company, to the
corporate headquarters, attention of the Secretary, or to such other address as
the party to be notified may specify by written notice to the other party.


11.Amendments and Construction. Except as set forth in Paragraph 9, this
Agreement may only be amended in a writing signed by the parties hereto.
Paragraph headings are for convenience only and shall not be considered a part
of the terms and provisions of the Agreement.


12.Restatement of Change in Control Agreement. This Agreement amends and
restates, in its entirety, the Change in Control Agreement, dated April 4, 2011,
between the Company and the Employee and neither the Company nor the Employee
shall have any rights or obligations under such Change in Control Agreement from
and after the date hereof.
13.Non-Competition Agreement. The Non-Competition Agreement currently in effect
between the Employee and the Company remains in full force and effect and
nothing contained herein is intended to amend or modify the provisions of that
agreement or any replacements thereof.




1N WITNESS WHEREOF, the parties have duly executed this Severance Agreement as
of the day and year first written above.




POLARIS INDUSTRIES INC.            EMPLOYEE




By:     /s/Stacy Bogart                /s/James Williams            
Stacy Bogart                    Name: James Williams
VP, General Counsel



























--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
WAIVER AND RELEASE




This Release (hereafter, “Agreement”) is made and entered into this     day of
         20_, by and between James Williams (hereafter, the “Employee”) and
Polaris Industries Inc., a Minnesota corporation (hereafter, the “Company”).


WHEREAS, the Company and the Employee are parties to that certain Severance
Agreement, dated as of April 4, 2011 (the “Severance Agreement”), pursuant to
which the Employee is entitled to certain severance benefits in the event of a
Change in Control Termination or a Non-Change in Control Termination (each as
defined in the Severance Agreement); and


WHEREAS, the Company and the Employee agree and acknowledge that the Employee
has become entitled to severance benefits specified in the Severance Agreement
in connection with a Change in Control Termination or Non-Change in Control
Termination; and


WHEREAS, under the Severance Agreement, as a condition to receipt of severance
benefits in connection with a Change in Control Termination or Non-Change in
Control Termination, Employee has agreed to execute this Agreement in order to
settle, compromise, and resolve fully and finally any and all claims and
disputes with respect to the Company, whether known or unknown, which exist or
could exist.


NOW, THEREFORE, in consideration of the mutual promises and covenants
established in this Agreement, the parties agree as follows:


I.
TERMINATION DATE



The Employee's effective date of termination of employment is         (the
“Effective Date”).


II.
VOLUNTARY RELEASE



In return for the benefits set forth in the Severance Agreement, the Employee,
on behalf of Employee, Employee's heirs, executors, family members,
beneficiaries, assignees, administrators, successors, and executors or anyone
acting or claiming to act on the Employee's behalf, hereby releases and forever
discharges the Company and all divisions, parent, subsidiaries, and successors,
and all affiliated organizations, companies, foundations, and other corporations
as well as past and present employees, agents, officials, officers, directors,
Board members and representatives, both individually and in their representative
capacities, from any and all claims or causes of action of any type, both known
or unknown, asserted and unasserted, direct and indirect, and of any kind,
nature, or description whatsoever, under any local, state, or federal law(s), or
the common law of the State of Minnesota, arising or such may have arisen at any
time up to and including the Effective Date which date is set forth in Section I
of this Agreement. This includes, but is not limited to, any and all claims
arising from the Employee's employment with the Company and the termination of
that employment, including claims arising under any applicable state Human
Rights laws, Title VII of the 1964 Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Federal, Minnesota State Fair Labor Standards Acts, the Employee
Retirement Income Security Act, and any other local, state, or federal law(s)
relating to illegal discrimination in the workplace on the basis of race,
religion, disability, sex, age, or other characteristics or traits, as well as
any claims that the Employee may have been wrongfully discharged, that an
employment contract has been breached, that the Employee has been harassed or
otherwise treated unfairly during employment, or that the Employee has been
defamed in any fashion. This release includes any claims for





--------------------------------------------------------------------------------





attorneys' fees that the Employee has or may have had. The Employee acknowledges
that the severance benefits set forth the Severance Agreement constitute
adequate consideration for this release.


The Employee also understands that while the Employee retains the right to
pursue an administrative action through an agency such as the Equal Employment
Opportunity Commission or the Minnesota Department of Human Rights, the Employee
is releasing, and does hereby release, any claims for monetary damages, by such
administrative charge or otherwise, whether brought by the Employee on the
Employee's own behalf or by any other party, governmental or otherwise.


III.
NON-ADMISSION



It is understood and agreed that this Agreement does not constitute an admission
by the Company of any liability, wrongdoing, or violation of any law. Further,
the Company expressly denies any wrongdoing of any kind whatsoever in its
actions and dealings with the Employee.


IV.
COMPANY PROPERTY, EQUIPMENT & MONEY OWED



The Employee agrees to immediately return all records, programs, information and
Company product and property assigned, loaned or otherwise in Employee's
possession including demo or management units, cell phones and laptop computers
except as specifically set forth herein. In addition, the Employee agrees to
reimburse the Company for expense account advances less any expenses incurred
prior to the Effective Date. This includes payment for outstanding personal
account balances, business equipment, and demo units assigned in Employee's
name.


V.
CONFIDENTIALITY AND NONDISPARAGEMENT



The Employee agrees not to make any disparaging or negative remarks, either
orally or in writing, regarding the Company or any affiliated divisions or
corporations, as well as any past or present Board members, officers, employees,
or agents of the Company or any affiliated entities. The Employee acknowledges
that this term is a material part of the Severance Agreement. In the event it is
determined that the employee has breached this provision, the Company, at its
option, may declare the Severance Agreement void and without effect, and the
Employee shall be obligated to immediately return the severance benefits paid to
Employee under the Severance Agreement.


Employee acknowledges Employee's ongoing obligation to not disclose the
Company's confidential and proprietary information to any third parties in
accordance with Company policies. This obligation survives the termination of
the Employee's employment.


VI.    AGREEMENT TO COOPERATE


The Employee hereby agrees that the Employee shall cooperate and assist the
Company to the extent necessary to assist the Employee's counsel or the Company
in handling any claims made against it by employees, former employees or third
parties of which the Employee has some knowledge or information. The Employee
further agrees that the Employee will not hereafter volunteer any information to
third parties or their agents or representatives regarding claims that the party
or any other person may have or could have against the Company, nor will the
Employee in any way cooperate with any third party to assist in any way
asserting a claim against the Company unless subpoenaed or ordered to do so by a
court of competent jurisdiction.


I.
OPPORTUNITY TO SEEK ADVICE








--------------------------------------------------------------------------------





The Employee has been advised by the Company that the Employee has the right to
consult with an attorney prior to signing this Agreement, and that Employee has
forty five (45) days from the date on which the Employee receives this Agreement
(noted below) to consider whether or not the Employee wishes to sign it. The
date on which the Employee received this Agreement is accurately reflected on
the line marked "DATE RECEIVED" on the signature page hereto. For acceptance of
this Agreement to be effective, it must be in writing and hand delivered or
mailed to Polaris Industries Inc., Attn: _________, 2100 Highway 55, Medina, MN
55340. If mailed, the acceptance must be postmarked within the 45-day period,
properly addressed as set forth in the preceding sentence and sent by certified
mail, return receipt requested. If delivered by hand, it must be given to
         within the 45- day period.


II.
OPPORTUNITY TO CONSIDER



The Employee may cancel this Agreement within seven (7) days after the Employee
has signed it for age related claims under the federal Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act or within fifteen
(15) days after signing it for any claims under the Minnesota Human Rights Act
("MHRA"). The Employee understands and agrees that this Agreement does not
become effective or enforceable until after the rescission period has passed.
For cancellation to be effective, it must be in writing and hand delivered or
mailed to Polaris Industries Inc., Attn:         , 2100 Highway 55, Medina, MN
55340. If mailed, the cancellation must be postmarked within the 7-day (federal
age claims) or 15-day (MHRA claims) period, properly addressed as set forth in
the preceding sentence and sent by certified mail, return receipt requested. If
delivered by hand, it must be given to              within the 7-day (federal
age claims) or 15-day (MHRA claims) period.


III.
NON ASSIGNMENT



The parties agree that this Agreement will not be assignable by either party
unless the other party first agrees in writing.


IV.
COUNTERPARTS



This Agreement may be signed simultaneously in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same document.
    
XI.    SEVERABILITY CLAUSE


In the event that any provision of this Agreement shall be held void or
unenforceable by a court of competent jurisdiction which is affirmed on appeal,
said judgment shall not affect, impair, or invalidate the remainder of this
Agreement unless the provision declared totally or partially unenforceable
destroys the release of claims provided to the Company in Section II.


I.
COMPREHENSIVE NATURE OF AGREEMENT AND DRAFTSMANSHIP



This Agreement contains the entire agreement between the Employee and the
Company regarding the subject matter herein except for the non-competition
agreement between Company and Employee executed in conjunction with the stock
options or restricted stock awarded to Employee and the agreement evidencing
such awards, which remain in full force and effect in accordance with and
subject to their respective terms and conditions. Employee acknowledges that the
Employee has been advised in writing to consult the Employee's own attorney;
that the Employee has had an opportunity to consult with the Employee's own
attorney regarding the terms of this Agreement; that the Employee has read and
understands the terms of this Agreement; that the Employee is voluntarily
entering into this Agreement to take advantage of the benefits offered; that the
Employee's execution of this Agreement is without coercion or duress of any
kind; and that





--------------------------------------------------------------------------------





there have been no promises leading to the signing of this Agreement except
those that have been expressly contained in this written document.


II.
BANKRUPTCY



The Employee represents that the Employee is not a party to a pending personal
bankruptcy, and that the Employee is legally able and entitled to receive the
money being paid to the Employee by the Company pursuant to the Severance
Agreement.


III.
GOVERNING LAW



This Agreement will be construed and interpreted in accordance with the laws of
the State of Minnesota. It is further agreed that any action initiated in
connection with the interpretation of or adherence to the terms and provisions
of this Agreement shall be venued solely and exclusively in state court in the
State of Minnesota in the County of Hennepin. The parties to this Agreement
agree and acknowledge that this Agreement shall be considered to have been
drafted equally by each of the parties.


IV.
WAIVER; AMENDMENT



No waiver, amendment, modification, or other change of any term, condition, or
provision of this Agreement shall be valid or have any force or effect unless
made in writing and signed by the party hereto against whom such waiver,
amendment, modification, or change shall operate or be enforced. No failure or
delay on the part of any party in exercising any right, remedy, power, or
privilege under this Agreement shall operate as a waiver thereof or of any other
right, remedy, power, or privilege of such party under this Agreement; nor shall
any single or partial exercise of any such right, remedy, power, or privilege
preclude any other right, remedy, power, or privilege or further exercise
thereof or the exercise of any other right, remedy, power, or privilege.


[Remainder of page intentionally blank; signature page follows.]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.


DATE RECEIVED BY THE EMPLOYEE:                     


Polaris Industries Inc.
BY:         Date:      /    /    
ITS:     


Employee




Signature:             Date:      /    /    
Print Name:    
Date Signed by the Employee









